IN THE SUPREME COURT OF THE STATE OF NEVADA


                 KAREN JULISSA RIVERA-BLANDON,                         No. 70326
                                   Appellant,
                              vs.
                 DARWIN JOSUE BORJAS-RAMIREZ,                             FILED
                                   Respondent.
                                                                          JUN 2 0 2016
                                                                          TRACE K. LINDEMAN
                                                                       CLERK__DE SUPREME COURT
                                                                       BY 5 • Y
                                                                           DEPUCfcc=

                                      ORDER DISMISSING APPEAL
                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK   OF
                                                                   THE SUPREME COURT
                                                                N
                                                          TRACE K. LINDE

                                                          BY: ea




                 cc: Hon. Mathew Harter, District Judge
                      Legal Aid Center of Southern Nevada, Inc.
                      Darwin Josue Borjas-Ramirez
                      Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (E-I47
                                                                                     j(a- ri22